Citation Nr: 1711254	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to higher initial ratings for bilateral neuropathy of the oculomotor nerve in excess of 20 percent prior to July 28, 2015, and in excess of 40 percent from that date. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION
 
The Veteran had active military service from February 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii. 

This matter was previously before the Board in April 2015, October 2015, and most recently in May 2016 when it was remanded for further development.  It has now returned to the Board for further appellate consideration 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2016, the Veteran submitted private records (Dr. Oride and Eyesight Hawaii Vision Institute from 2016), and reported that his eye disability has "worsened substantially" to such a degree that he can no longer prepare his own meals or drive his vehicle.  The Veteran requested that VA provide him with another examination to ascertain the severity of his disability.

The Veteran is competent to report difficulty with his eyesight and that he perceives that it has worsened.  Thus, the Board finds that another examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 

The Board also finds that it may be useful to the Board for the VA examiner to differentiate, if reasonably possible, the Veteran's symptoms which are due to his service-connected disability from those symptoms, if any, which are unrelated. 

Pursuant to 38 C.F.R. § 4.75 (b), "[e]xamination of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function."

Pursuant to 38 C.F.R. § 4.77, examinations of visual fields must use either Goldman kinetic perimetry or certain other perimetry referenced in the regulations.  The regulation provides that all results must be recorded on a standard Goldmann chart and that the chart must be included with the examination report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain all pertinent private and VA records for the Veteran's eyes from September 2016 to present, if any, which are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a medical opinion:

   (a) to determine the severity of his service-connected bilateral neuropathy of the oculomotor nerve; and 
   (b) to provide an opinion as to the impact of this disability on his functioning; and
   (c) to provide an opinion as to whether the service-connected bilateral neuropathy of the oculomotor nerve substantially confines him to his dwelling and the immediate premises (please consider and discuss the Veteran's report he can no longer drive due to this disability); and
   (d) to provide an opinion as to whether the service-connected bilateral neuropathy of the oculomotor nerve makes him so nearly helpless that he requires the regular aid and attendance of another person (generally, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less).  Please consider and discuss that the Veteran reports he can no longer prepare meals due to his disability.

If there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function, the examination must include visual fields or muscle function.

Examination of visual fields must use either Goldman kinetic perimetry or certain other perimetry referenced in the regulations. 38 C.F.R. § 4.77.  All results must be recorded on a standard Goldman chart and that the chart must be included with the examination report (and in a format which is readable by the Board).

The examiner, to the extent reasonably possible, should specifically note which symptoms of the Veteran's eyes and/or eyesight are due to the Veteran's service-connected disability (bilateral neuropathy of the oculomotor nerve) and which symptoms, if any, are unrelated to his bilateral neuropathy of the oculomotor nerve. 

3.  Following completion of the above, readjudicate the issue of appeal, to include consideration of entitlement to special monthly compensation at the housebound rate or based on a need for aid and attendance.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




